 



Exhibit 10.44
Execution Version
[Name of Lender]
MUTUAL RELEASE AND CONSENT AGREEMENT
          This Mutual Release and Consent Agreement (the “Agreement”) is made
and entered into as of July 31, 2007, by and among (i) EH/Transeastern, LLC (the
“Operating Company”) and TE/TOUSA Senior, LLC (“TOUSA Senior”) as borrowers
under the Senior Credit Agreement referred to below (“TOUSA Senior”, and
together with the Operating Company, the “Borrowers”), (ii) TOUSA, Inc. f/k/a
Technical Olympic USA, Inc. (“TOUSA”), TOUSA Homes, L.P., TE/TOUSA, LLC,
TE/TOUSA Mezzanine Two, LLC and TE/TOUSA Mezzanine, LLC as transaction parties
under said Senior Credit Agreement (together with the Borrowers, the
“Transaction Parties”), (iii) the lender (the “Lender”) whose signature is
provided below, one of the lenders party to the Senior Credit Agreement (as
defined below) and (iv) The CIT Group/Business Credit, Inc., as administrative
agent under such Senior Credit Agreement (in such capacity, the “Administrative
Agent”). The Transaction Parties, the Lender and the Administrative Agent are
each referred to herein as a “Party”, and collectively, the “Parties”.
Capitalized terms not defined herein have the meanings provided for such terms
in the Senior Credit Agreement (as defined below).
W I T N E S S E T H:
          WHEREAS, the Borrowers, certain lenders (including the Lender) and the
Administrative Agent are parties to a Credit Agreement dated as of August 1,
2005 (as modified and supplemented and in effect on the date hereof, the “Senior
Credit Agreement”);
          WHEREAS, the Borrowers and the Administrative Agent are or have been
parties to (i) the single-count declaratory-judgment action filed in the Circuit
Court for the Seventeenth Judicial District in and for Broward County, Florida
by TOUSA, Inc. and TOUSA Homes, L.P. on November 28, 2006, styled Technical
Olympic USA, Inc. v. Deutsche Bank Trust Company Americas et al., No. 06019157;
(ii) the action commenced on November 29, 2006 by Deutsche Bank Trust Company
Americas, in its capacity, among others, as Administrative Agent under the
Senior Credit Agreement, in the Commercial Division of the Supreme Court of the
State of New York, styled Deutsche Bank Trust Company Americas v. Technical
Olympic USA, Inc., Index No. 06/604118 (the “New York Action”); and (iii) the
action commenced by Deutsche Bank Securities Inc. on March 26, 2007, in the
Commercial Division of the Supreme Court for the State of New York, County of
New York, styled Deutsche Bank Securities Inc. v. Technical Olympic USA, Inc.,
EH/Transeastern, LLC and TE/TOUSA Senior, LLC, Index No. 600974/07
(collectively, the “Legal Actions”);
          WHEREAS, in connection with the Senior Credit Agreement, the Borrowers
and various of the Transaction Parties, the lenders and the Administrative Agent
have executed and delivered the Loan Documents under and as defined in the
Senior Credit Agreement (such Loan Documents, including the Senior Credit
Agreement, together with the various instruments, documents and other
agreements, including amendments, executed in connection therewith or ancillary
thereto, the “Senior Loan Documents”);



--------------------------------------------------------------------------------



 



- 2 -

     WHEREAS, the Borrowers propose to repay in full the principal of and
interest on and other amounts owing under the Senior Credit Agreement and, in
that connection, have requested that (i) the Parties execute and deliver this
Agreement and (ii) the Administrative Agent and the Issuing Lender execute and
deliver a Pay-Off Letter in substantially the form attached hereto as Annex A
and that the Lenders party to the Credit Agreement constituting the Required
Lenders consent to such execution and delivery;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
          Section 1. Recitations. The foregoing recitations are true and correct
and are incorporated herein by reference.
          Section 2. Non-Admission of Liability. Each Party denies any and all
wrongdoing of any kind whatsoever on the part of itself, its subsidiaries,
affiliates and any related corporations or entities, and any shareholders,
officers, directors, agents, partners, or employees of any of the foregoing
entities; and denies that it or any of the foregoing persons and entities has
breached any agreement or violated any statute or provision of the common law of
any jurisdiction. Nothing contained in this Agreement is or shall in any event
be construed as or deemed to be an admission or concession of the merit or
validity of any claims asserted by the lenders under the Senior Loan Documents
in connection with the New York Action or otherwise.
          Section 3. Release by Lender Released Parties. Except as otherwise
provided herein, the Lender on behalf of itself and each of its affiliates and
associated and related entities and each of its successors, assigns, trustees,
agents, and directors, officers, employees, executives, attorneys, advisors,
accountants, representatives and shareholders of each of the foregoing
(collectively, the “Lender Released Parties”) hereby forever releases and
discharges the Transaction Parties and (i) each of their respective subsidiaries
and affiliates and each of their respective successors, assigns, trustees,
agents and (ii) the directors, officers, employees, executives, attorneys,
advisors, accountants, representatives, and shareholders of each of the
foregoing (the Persons listed in the foregoing clauses (i) and (ii) being herein
collectively called “Transaction Released Parties”) from any and all claims,
demands, rights, actions or causes of action, liabilities, damages, losses,
obligations, judgments, suits, matters and indemnification claims of any kind or
nature whatsoever, known or unknown, contingent or absolute, suspected or
unsuspected, disclosed or undisclosed, hidden or concealed, matured or
unmatured, which the Lender Released Parties ever had or have or may have at
this time or any other time against any of the Transaction Released Parties
arising out of or relating to (i) the Senior Loan Documents, including, without
limitation, the Senior Credit Agreement; (ii) the Obligations, including,
without limitation, the Carve-Out Guaranties and the Completion Guaranties;
(iii) the acquisition of Transeastern Properties, Inc; (iv) the operation of
TE/TOUSA, LLC, TE/TOUSA Mezzanine Two, LLC, TE/TOUSA Mezzanine, LLC, TOUSA
Senior, and the Operating Company; and (v) the Legal Actions (collectively, the
“Lender Claims”); provided, however, that the foregoing release shall not apply
to any Lender Claims (including any Issuing Lender Claims) (A) arising pursuant
to Section 2.3 (Issuance of Letters of Credit, to the extent set forth in the
fifth paragraph of the Pay-Off Letter), Section 2.17 (Funding Indemnification),
Section 2.18 (Taxes) or Section 9.14 (Indemnity) of the Senior Credit Agreement
(collectively, the “Surviving Obligations”); (B) of such Lender in any capacity
other than as a lender under the Senior Credit Agreement; or (C) arising under
this Agreement or any



--------------------------------------------------------------------------------



 



- 3 -

document executed in connection herewith, including, without limitation, any
claim relating to a Transaction Released Party’s breach of this Agreement or any
document executed in connection therewith, or the enforcement of the provisions
of such agreements or documents.
          Section 4. Release by the Transaction Released Parties. Except as
otherwise provided herein, the Transaction Released Parties hereby forever
release and discharge the Lender Released Parties from any and all claims,
demands, rights, actions or causes of action, liabilities, damages, losses,
obligations, judgments, suits, matters and indemnification claims of any kind or
nature whatsoever, known or unknown, contingent or absolute, suspected or
unsuspected, disclosed or undisclosed, hidden or concealed, matured or
unmatured, which the Transaction Released Parties ever had or have or may have
at this time or any other time against any of the Lender Released Parties,
arising out of or relating to (i) the Senior Loan Documents, including, without
limitation, the Senior Credit Agreement; (ii) the Obligations, including,
without limitation, the Carve-Out Guaranties and the Completion Guaranties;
(iii) the acquisition of Transeastern Properties, Inc; (iv) the operation of
TE/TOUSA, LLC, TE/TOUSA Mezzanine Two, LLC, TE/TOUSA Mezzanine, LLC, TOUSA
Senior, and the Operating Company; and (v) the Legal Actions (collectively, the
“Transaction Party Claims”); provided, however, that the foregoing release shall
not apply to any Transaction Party Claims (A) against such Lender in any
capacity other than as a lender under the Senior Credit Agreement; or
(B) arising under this Agreement or any document executed in connection
therewith, including, without limitation, any claim relating to a Lender
Released Party’s breach of this Agreement or any document executed in connection
herewith, or the enforcement of the provisions of such agreements or documents.
          Section 5. Assumption of Surviving Obligations. By executing and
delivering to the Administrative Agent a counterpart of this Agreement signed on
behalf of TOUSA Senior, TOUSA Senior hereby assumes all Surviving Obligations
and agrees to pay the same in the event that any thereof shall ever become
payable.
          Section 6. Execution of Pay-Off Letter. The Lender hereby consents and
agrees to the execution and delivery by the Administrative Agent of the Pay-Off
Letter in substantially the form attached hereto as Annex A, and to the
Administrative Agent’s taking the actions, and executing the documents and
instruments referred to in the seventh paragraph of the Pay-Off Letter,
including taking such actions, and executing and delivering such agreements, as
shall be necessary to acknowledge the release of liens and termination of option
agreements and the like in connection with the payment in full of the principal
of and interest on and other amounts owing under the Senior Credit Agreement and
the other transactions contemplated by the Pay-Off Letter.
          Section 7. Conditions. This Agreement shall become effective upon the
satisfaction of the following conditions precedent:
     (a) each Party (and 100%, or such other number, of the other lenders under
the Senior Credit Agreement as shall be determined by TOUSA in its sole
discretion) executes and delivers to the Administrative Agent a counterpart of
this Agreement signed on behalf of such Party and such other lenders (and the
Administrative Agent, by its signature below, agrees to hold such counterparts
on behalf of the Parties until the conditions set forth in this Section 7 are
satisfied and, upon such satisfaction, to deliver one full set of counterparts
hereof to the Operating Company on behalf of the Transaction Parties and one
full set of counterparts hereof to the Lender);



--------------------------------------------------------------------------------



 



- 4 -

     (b) all principal, interest and fees payable by the Borrowers to the
Administrative Agent and the lenders under the Senior Credit Agreement shall
have been paid in full and all outstanding Letters of Credit shall have been
surrendered to the Issuing Lender for cancellation, or cover (either in the form
of cash or a back-stop letter of credit) shall have been provided to the Issuing
Lender, all in the manner specified in the Pay-off Letter dated July 31, 2007
being concurrently executed between the Borrower, the Issuing Lender and the
Administrative Agent (the “Pay-Off Letter”); and
     (c) the Administrative Agent shall have advised each of the Parties that
the conditions set forth in paragraph (a) and (b) above have been satisfied.
          Section 8. Termination. This Agreement shall terminate and be of no
further force and effect unless the principal of and interest on and all other
amounts owing under the Senior Credit Agreement (including the Senior Debt
referred to below held by the Lender) shall have been repaid in full not later
than the first to occur of:
     (a) notice from Citibank Global Market, Inc. that it is withdrawing the
Commitment Letter dated May 15, 2007, pursuant to which it committed to provide
an amended first lien credit facility and a new second lien credit facility to
TOUSA; or is otherwise unable to effectuate the Refinancing contemplated therein
(the “Refinancing”); or
     (b) July 31, 2007, provided that, with the consent of TOUSA, (i) the
Administrative Agent may extend such date in its discretion to a date not later
than August 31, 2007 and (ii) lenders under the Senior Credit Agreement holding
in excess of 50% of the then aggregate outstanding principal amount of the
Revolving Loans, Term Loans and Letter of Credit Exposure may extend such date
in their discretion to a date not later than September 30, 2007.
          Section 9. Representations and Warranties.
          (a) Each Party. Each of the Parties severally represents and warrants
to each of the other Parties that the following statements are true and correct
as of the date hereof:
     (i) Power and Authority. It has all requisite power and authority to enter
into this Agreement and to carry out the actions contemplated by, and perform
its respective obligations under, this Agreement.
     (ii) Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action on its part.
     (iii) No Conflicts. The execution, delivery and performance by it of this
Agreement do not and shall not: (A) violate any provision of law, rule or
regulation applicable to it or its certificate of incorporation or by-laws (or
other organizational documents); or (B) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party or under its certificate
of incorporation or by-laws (or other organizational documents).



--------------------------------------------------------------------------------



 



- 5 -

          (b) The Lender. The Lender represents and warrants to each of the
other Parties that it is the sole beneficial owner, and/or the investment
advisor or manager for the beneficial owner, of the principal amount of
Revolving Loans and Term Loans and Letter of Credit Exposure set forth opposite
its name on the signature page attached hereto (the “Senior Debt”), and in each
case is entitled (for its own account or for the account of other Persons
claiming through it) to all of the rights and economic benefits of such
Revolving Loan principal, Term Loan principal and Letter of Credit Exposure.
          (c) The Transaction Parties. Each of the Transaction Parties severally
represents and warrants to the Lender that it has not directly or indirectly
paid any fee or other compensation, or provided any other form of consideration,
to any other lender (or affiliate thereof) party to the Senior Credit Agreement
to induce such other lender to execute a Mutual Release and Consent Agreement in
the form hereof that is not also being paid or provided to the Lender hereunder
in a ratable amount consistent with the amount of the Senior Debt held by the
Lender.
          Section 10. Covenants. Upon execution of this Agreement and pending
the Effective Time (as defined in the Pay-Off Letter), the Lender hereby agrees
and covenants that, (i) it shall not, directly or indirectly, sell, pledge,
hypothecate, or otherwise transfer any Senior Debt, or any option, right to
acquire, or voting, participation or any other interest therein, except to a
purchaser or other entity that represents that it will execute and deliver (and
who does so execute and deliver) to TOUSA and the Lender within two business
days of settlement of such trade or transfer an agreement in writing to assume
and be bound by all of the terms of this Agreement with respect to the Senior
Debt, including, without limitation, all of the releases provided for herein
(which agreement shall include the representations and warranties set forth in
Section 9 hereof) and (ii) it shall refrain from commencing any action, lawsuit
or proceeding asserting any Lender Claim against any of the Transaction Parties,
taking any action whatsoever, that would frustrate or otherwise impair the
consummation of this Agreement
          Section 11. Discontinuance and Dismissal of Legal Actions and
Foreclosure Proceedings. Upon execution of this Agreement, the Parties agree to
(a) cease all litigation efforts or any other activity with respect to the
Senior Loan Documents, including, without limitation, (i) the Legal Actions and
(ii) any pending foreclosure proceeding (each, a “Foreclosure Proceeding”); and
(b) pending this Agreement becoming final in accordance with Section 7 hereof,
execute and submit any and all appropriate stipulations extending deadlines with
respect to the Legal Actions or any Foreclosure Proceeding. Once this Agreement
has become effective in accordance with Section 7 hereof, the Parties agree to
take all actions necessary to dismiss and/or discontinue the Legal Actions and
any Foreclosure Proceeding. It is understood and agreed that any such cessation
or stipulation by the Administrative Agent shall be with prejudice only as to
the Lender (and other Lenders that have executed a Mutual Release and Consent
Agreement in the form hereof) and shall be without prejudice as to any other
lender party to the Senior Credit Agreement.
          Section 12. Governing Law; Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York,
regardless of the law that might otherwise govern under applicable principles of
conflict of laws of the State of New York. By its execution and delivery of this
Agreement, each of the Parties hereby irrevocably and unconditionally agrees,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate



--------------------------------------------------------------------------------



 



- 6 -

court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the Parties hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the Parties agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement shall affect
any right that any Party may otherwise have to bring any action or proceeding
relating to this Agreement against any other Party or its properties in the
courts of any jurisdiction.
          Section 13. Entire Agreement. This Agreement and the Pay-Off Letter
constitute the full and entire understanding and agreement among the Parties
with regard to the subject matter hereof and supersedes all prior agreements
with respect to the subject matter hereof.
          Section 14. Headings. The headings of the paragraphs and subparagraphs
of this Agreement are inserted for convenience only and shall not affect the
interpretation hereof.
          Section 15. Successors and Assigns. This Agreement is intended to bind
and inure to the benefit of the Parties and their respective permitted
successors and assigns.
          Section 16. Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same Settlement Agreement. Delivery of an executed
signature page of this Agreement by facsimile or email shall be as effective as
delivery of a manually executed signature page of this Settlement Agreement.
          Section 17. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction and any such
prohibited or unenforceable provision shall be deemed reformed and construed so
that it will be valid, legal and enforceable and not prohibited to the maximum
extent permitted by applicable law.
          Section 18. Third-Party Beneficiaries. Unless expressly stated herein,
this Agreement shall be solely for the benefit of the Parties and no other
person or entity shall be a third party beneficiary hereof.
          Section 19. Consideration. It is hereby acknowledged by the Parties
hereto that, other than the agreements, covenants, representations and
warranties set forth herein, no consideration shall be due or paid to any Party
for its entry into this Agreement.
          Section 20. Receipt of Adequate Information; Representation by
Counsel. Each Party acknowledges that it has received adequate information to
enter into this Agreement and that it has been represented by counsel in
connection with this Agreement. Accordingly, any rule of law or any legal
decision that would provide any party with a defense to the enforcement of the
terms of this Agreement against such party shall have no application and is
expressly waived. The provisions of the Agreement shall be interpreted in a
reasonable manner to effect the intent of the Parties.



--------------------------------------------------------------------------------



 



- 7 -

          Section 21. Notices.
          (a) TOUSA shall immediately provide to the Administrative Agent (which
shall promptly provide a copy thereof to the Lender) notice, pursuant to the
terms hereof, of:
     (i) the receipt of any communication of the type described in Section 8(a)
hereof, together with an actual copy of any such written communication; or
     (ii) the existence of any other fact or circumstance that would have a
material adverse effect on TOUSA’s ability to consummate the Refinancing.
          (b) Any notice required or desired to be served, given, or delivered
under this Agreement shall be in writing, and shall be deemed to have been
validly served, given or delivered if provided by personal delivery or upon
receipt of fax deliver as follows:

  (i)   If to the Lender:         Attn: Jerome Sanzo
The CIT Group/Business Credit, Inc.
595 Fifth Avenue
New York, NY 10017
Facsimile: (212) 771-9610
        with copies to:         Attn: Law Department – Business Credit
The CIT Group/Business Credit, Inc.
595 Fifth Avenue
New York, NY 10017
Facsimile: (212) 771-9520
        Attn: Thomas Kreller
Milbank, Tweed Hadley & McCloy LLP
601 South Figueroa Street. 30th Floor
Los Angeles, CA 90017-5735
Facsimile: (213) 629-5063     (ii)   If to TOUSA:         Attn: Antonio B. Mon
Attn: Paul Berkowitz
TOUSA, Inc.
4000 Hollywood Boulevard
Suite 500N
Hollywood, FL 33021
Facsimile: (954) 364-4010



--------------------------------------------------------------------------------



 



- 8 -

      with copies to:         Attn: Paul M. Basta
Kirkland & Ellis LLP
153 E. 53rd Street
New York, NY 10022-4611
Facsimile: (212) 446-4900



--------------------------------------------------------------------------------



 



- 9 -



          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Distressed High Yield Trading Ops. Fund
Ltd,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
  —                
 
          By:   /s/ Mark Focht
 
    Letter of Credit Exposure       Name:   Mark Focht    
  $
  —       Title:   COO    
 
                    Term Loan Principal                
  $
  3.5MM                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                                  TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 11 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       3V Capital Master Fund Ltd.,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
  —       By:   /s/ Mark Focht
 
    Letter of Credit Exposure       Name:   Mark Focht    
  $
  —       Title:   COO    
 
                    Term Loan Principal                
  $
  6.5MM                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement    
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 12 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Deutsche Bank Trust Company Americas,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
  2,260,869.57       By:   /s/ Dusan Lazarov
 
            Name:   Dusan Lazarov     Letter of Credit Exposure       Title:  
Vice President    
 
                   
  $
  299,238.43              
 
                    Term Loan Principal       By:   /s/ David J. Bell    
 
                   
  $
  1,920,000.00       Name:   David J. Bell    
 
                   
 
          Title:   Managing Director    
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 13 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Silver Oak Capital, LLC,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
  —                
 
          By:   /s/ Jed A. Hart
 
    Letter of Credit Exposure       Name:   Jed A. Hart    
  $
  —       Title:   Authorized Signatory    
 
                    Term Loan Principal                
  $
  1,000,000                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 14 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Bear Stearns Investment Products Inc.,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
 
 
               
 
          By:   /s/ Jon Weiss
 
    Letter of Credit Exposure       Name:   Jon Weiss    
  $
 
 
      Title:   Vice President    
 
                    Term Loan Principal                
  $
  500,000                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 16 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       BANK OF AMERICA, N.A.,
as a Lender under the Senior Credit Agreement
Revolving Loan Principal                
  $
  7,347,826.09                
 
          By:   /s/ Jonathan M. Barnes
 
    Letter of Credit Exposure       Name:   Jonathan M. Barnes    
  $
  972,524.91       Title:   Vice President    
 
                    Term Loan Principal                
  $
  43,791,959.88                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 17 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Black Diamond CLO 2005-1,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
                   
 
                   
 
          By:   /s/ Stephen H. Deckoff
 
    Letter of Credit Exposure       Name:   Stephen H. Deckoff    
  $
          Title:   Managing Principal    
 
                   
 
                    Term Loan Principal                
  $
  1,000,000                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 18 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Fall Creek CLO, Ltd.,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
                   
 
                   
 
          By:   /s/ Jason M. Riehle
 
    Letter of Credit Exposure       Name:   Jason M. Riehle    
  $
          Title:   Authorized Signor    
 
                   
 
                    Term Loan Principal
  $   1,000,000
               
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 19 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Eaton Vance Senior Debt Portfolio,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
  1,130,434.82                
 
          By:   /s/ Michael B. Botthof
 
    Letter of Credit Exposure       Name:   Michael B. Botthof    
  $
  149,619.18       Title:   Vice President    
 
                    Term Loan Principal                
  $
  750,000                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 20 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Eaton Vance Senior Income Trust,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
 
 
               
 
          By:   /s/ Michael B. Botthof
 
    Letter of Credit Exposure       Name:   Michael B. Botthof    
  $
 
 
      Title:   Vice President    
 
                    Term Loan Principal                
  $
  575,000                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 21 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Eaton Vance Grayson & Co.,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
  1,695,652.23
       
 By:  
 /s/ Michael B. Botthof
 
    Letter of Credit Exposure       Name:   Michael B. Botthof    
  $
  224,428.77       Title:   Vice President    
 
                    Term Loan Principal                
  $
  4,239,405.70                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 22 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                          Senior Debt       Eaton Vance VT Floating-Rate Income
Fund,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
 
 
        By:   /s/ Michael B. Botthof
 
            Name:   Michael B. Botthof     Letter of Credit Exposure      
Title:   Vice President    
  $
 
 
                 
 
                        Term Loan Principal                
  $
  600,000                  
 
                                        THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                       
 
              By:        
 
                       
 
              Name:        
 
                       
 
              Title:        
 
                       
 
                                        EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                       
 
              By:        
 
                       
 
              Name:        
 
                       
 
              Title:        
 
                       
 
                                        TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                       
 
              By:        
 
                       
 
              Name:        
 
                       
 
              Title:        
 
                       



--------------------------------------------------------------------------------



 



- 23 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Eaton Vance Limited Duration Income
Fund,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
 
 
      By:   /s/ Michael B. Botthof
 
            Name:   Michael B. Botthof     Letter of Credit Exposure      
Title:   Vice President    
  $
 
 
               
 
                    Term Loan Principal                
  $
  1,750,000                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 24 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Eaton Vance Senior Floating-Rate Trust,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
 
 
      By:   /s/ Michael B. Botthof
 
            Name:   Michael B. Botthof     Letter of Credit Exposure      
Title:   Vice President    
  $
                   
 
                   
 
                    Term Loan Principal                
  $
  1,575,000                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 25 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Eaton Vance Floating-Rate Income Trust,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
 
 
      By:   /s/ Michael B. Botthof
 
            Name:   Michael B. Botthof     Letter of Credit Exposure      
Title:   Vice President    
  $
 
 
               
 
                    Term Loan Principal                
  $
  1,700,000                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 26 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Eaton Vance Credit Opportunities Fund,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
 
 
      By:   /s/ Michael B. Botthof
 
            Name:   Michael B. Botthof     Letter of Credit Exposure      
Title:   Vice President    
  $
 
 
               
 
                    Term Loan Principal                
  $
  500,000                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 27 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                      Senior Debt       Farallon Capital Institutional Partners,
L.P.,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
  0.00       By:   /s/ Monica Landry
 
            Name:   Monica Landry     Letter of Credit Exposure       Title:  
Managing Member    
  $
  0.00                
 
                    Term Loan Principal                
  $
  257,500.00                
 
                                THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   



--------------------------------------------------------------------------------



 



- 28 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

                          Senior Debt       Farallon Capital Institutional
Partners II, L.P.,
as a Lender under the Senior Credit Agreement Revolving Loan Principal          
     
  $
  0.00
      By:   /s/ Monica Landry
 
            Name:   Monica Landry     Letter of Credit Exposure       Name:  
Managing Member    
  $
  0.00
             
 
                        Term Loan Principal                
  $
  67,500.00                                   THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                       
 
              By:        
 
                       
 
              Name:        
 
                       
 
              Title:        
 
                       
 
                                        EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                       
 
              By:        
 
                       
 
              Name:        
 
                       
 
              Title:        
 
                       
 
                                        TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                       
 
              By:        
 
                       
 
              Name:        
 
                       
 
              Title:        
 
                       

 



--------------------------------------------------------------------------------



 



 -29- 
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   TINICUM PARTNERS, L.P., as a Lender under the Senior
Credit Agreement    
Revolving Loan Principal
  $   0.00
           
 
  By:   /s/ Monica Landry    
 
           
Letter of Credit Exposure
  Name:   Monica Landry    
  $   0.00
  Title:   Managing Member    
 
           
Term Loan Principal
  $ 65,000.00
           
 
                THE CIT GROUP/BUSINESS CREDIT, INC, as Administrative Agent
under the Senior Credit Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                EH/TRANSEASTERN, LLC, as Borrower under the Senior Credit
Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                TE/TOUSA SENIOR LLC, as Borrower under the Senior Credit
Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           



--------------------------------------------------------------------------------



 



-30-

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Farallon Capital Offshore Investors, Inc., as a
Lender under the Senior Credit Agreement    
Revolving Loan Principal
  $   0.00
           
 
  By:   /s/ Monica Landry    
 
           
Letter of Credit Exposure
  Name:   Monica Landry    
  $   0.00
  Title:   Managing Member    
 
           
Term Loan Principal
  $5,332,500.00
           
 
                THE CIT GROUP/BUSINESS CREDIT, INC, as Administrative Agent
under the Senior Credit Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                EH/TRANSEASTERN, LLC, as Borrower under the Senior Credit
Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                TE/TOUSA SENIOR LLC, as Borrower under the Senior Credit
Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           



--------------------------------------------------------------------------------



 



-31-

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Farallon Capital Offshore Investors II, L.P. as a
Lender under the Senior Credit Agreement    
Revolving Loan Principal
  $   0.00
           
 
  By:   /s/ Monica Landry    
 
           
Letter of Credit Exposure
  Name:   Monica Landry    
  $   0.00
  Title:   Managing Member    
 
           
Term Loan Principal
  $1,637,500.00
           
 
                THE CIT GROUP/BUSINESS CREDIT, INC, as Administrative Agent
under the Senior Credit Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                EH/TRANSEASTERN, LLC, as Borrower under the Senior Credit
Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                TE/TOUSA SENIOR LLC, as Borrower under the Senior Credit
Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           



--------------------------------------------------------------------------------



 



-32-

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Farallon Capital Partners, L.P., as a Lender under
the Senior Credit Agreement    
Revolving Loan Principal
  $   0.00
           
 
  By:   /s/ Monica Landry    
 
           
Letter of Credit Exposure
  Name:   Monica Landry    
  $   0.00
  Title:   Managing Member    
 
           
Term Loan Principal
  $1,620,000.00
           
 
                THE CIT GROUP/BUSINESS CREDIT, INC, as Administrative Agent
under the Senior Credit Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                EH/TRANSEASTERN, LLC, as Borrower under the Senior Credit
Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                TE/TOUSA SENIOR LLC, as Borrower under the Senior Credit
Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           



--------------------------------------------------------------------------------



 



-33-

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Farallon Capital Institutional Partners III, L.P.,
as a Lender under the Senior Credit Agreement    
Revolving Loan Principal
  $   0.00
           
 
  By:   /s/ Monica Landry    
 
           
Letter of Credit Exposure
  Name:   Monica Landry    
  $   0.00
  Title:   Managing Member    
 
           
Term Loan Principal
  $ 30,000.00
           
 
                THE CIT GROUP/BUSINESS CREDIT, INC, as Administrative Agent
under the Senior Credit Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                EH/TRANSEASTERN, LLC, as Borrower under the Senior Credit
Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                TE/TOUSA SENIOR LLC, as Borrower under the Senior Credit
Agreement    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



- 34 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Aurum CLO 2002-1 Ltd., as a Lender under the Senior
Credit Agreement    
 
           
Revolving Loan Principal
           
  $                     
           
 
           
 
  By:   /s/ Eric S. Meyer    
Letter of Credit Exposure
  Name:  
 
Eric S. Meyer    
  $                     
  Title:   Director    
 
           
Term Loan Principal
  By:   /s/ Ryan Gelrod    
  $1,500,000.00
  Name:  
 
Ryan Gelrod, CFA    
 
  Title:   Vice President    

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

 



--------------------------------------------------------------------------------



 



- 35 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Flagship CLO III,
as a Lender under the Senior Credit Agreement    
 
           
Revolving Loan Principal
  $                     
           
 
           
 
  By:   /s/ Eric S. Meyer    
Letter of Credit Exposure
  Name:  
 
Eric S. Meyer    
  $                     
  Title:   Director    
 
           
Term Loan Principal
  By:   /s/ Ryan Gelrod    
  $ 750,000.00
  Name:  
 
Ryan Gelrod, CFA    
 
  Title:   Vice President    

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

 



--------------------------------------------------------------------------------



 



- 36 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Flagship CLO IV,
as a Lender under the Senior Credit Agreement    
 
           
Revolving Loan Principal
           
  $                     
           
 
           
 
  By:   /s/ Eric S. Meyer    
Letter of Credit Exposure
  Name:  
 
Eric S. Meyer    
  $                     
  Title:   Director    
 
           
Term Loan Principal
  By:   /s/ Ryan Gelrod    
  $1,200,000.00
  Name:  
 
Ryan Gelrod, CFA    
 
  Title:   Vice President    

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

 



--------------------------------------------------------------------------------



 



 - 37 - 
          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

              Senior Debt   Flagship CLO V,     as a Lender under the Senior
Credit Agreement
Revolving Loan Principal
           
     $                    
           
 
  By:   /s/ Eric S. Meyer
 
    Letter of Credit Exposure   Name: Eric S. Meyer      $                      
Title: Director
 
           
Term Loan Principal
  By:   /s/ Ryan Gelrod
 
         $1,800,000.00   Name: Ryan Gelrod, CFA     Title: Vice President

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 38 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

              Senior Debt   Goldman Sachs Credit Partner, L.P.,     as a Lender
under the Senior Credit Agreement
Revolving Loan Principal
           
     $                    
           
 
  By:   /s/ Philip F. Green
 
    Letter of Credit Exposure   Name: Philip F. Green      $
                       Title: Authorized Signatory
 
           
Term Loan Principal
           
     $1,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 39 -

          IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written.

              Senior Debt   Grand Central Asset Trust, CED Series,     as a
Lender under the Senior Credit Agreement
Revolving Loan Principal
           
     $                    
           
 
  By:   /s/ Brian Schott
 
    Letter of Credit Exposure   Name: Brian Schott      $                       
Title: Attorney-in-fact
 
           
Term Loan Principal
           
     $16,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   





--------------------------------------------------------------------------------



 



- 40 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

     
Senior Debt
  Hartford Mutual Funds, Inc. on behalf of the Hartford Floating Rate Fund by
Hartford Investment Management Company, its sub-advisor, as a Lender under the
Senior Credit Agreement

         
Revolving Loan Principal
       
     $                     
       
 
  By:   /s/ Bhalendu A. Deshpande
 
       
Letter of Credit Exposure
  Name:   Bhalendu A. Deshpande
     $                     
  Title:   Assistant Vice President
 
       
Term Loan Principal
       
     $ 2,500,000
       
 
            THE CIT GROUP/BUSINESS CREDIT,     INC, as Administrative Agent
under the Senior     Credit Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            EH/TRANSEASTERN, LLC, as Borrower     under the Senior Credit
Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            TE/TOUSA SENIOR LLC, as Borrower under     the Senior Credit
Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



- 41 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

          Senior Debt   Stedman CBNA Loan Funding LLC,
as a Lender under the Senior Credit Agreement
 
       
Revolving Loan Principal
       
     $                     
       
 
  By:   /s/ Jason Muelver
 
       
Letter of Credit Exposure
  Name:   Jason Muelver
     $                    
  Title:   Attorney-in-fact
 
       
Term Loan Principal
       
     $3,500,000.00
            THE CIT GROUP/BUSINESS CREDIT,     INC, as Administrative Agent
under the Senior
 
  Credit Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            EH/TRANSEASTERN, LLC, as Borrower     under the Senior Credit
Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            TE/TOUSA SENIOR LLC, as Borrower under     the Senior Credit
Agreement
 
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



- 42 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

          Senior Debt   Atascosa Investments, LLC,
as a Lender under the Senior Credit Agreement
 
       
Revolving Loan Principal
       
     $ 0
       
 
       
 
  By:   /s/ Brian Lohrding
 
       
Letter of Credit Exposure
  Name:   Brian Lohrding
     $ 0
  Title:   Treasurer, Strand Advisors, Inc.
 
       
Term Loan Principal
       
     $2,000,000.00
       
 
            THE CIT GROUP/BUSINESS CREDIT,     INC, as Administrative Agent
under the Senior     Credit Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            EH/TRANSEASTERN, LLC, as Borrower     under the Senior Credit
Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            TE/TOUSA SENIOR LLC, as Borrower under     the Senior Credit
Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       

 



--------------------------------------------------------------------------------



 



- 43 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

          Senior Debt   Gleneagles CLO Ltd.,
as a Lender under the Senior Credit Agreement
 
       
Revolving Loan Principal
       
     $ 0
       
 
  By:   /s/ Brian Lohrding
 
       
Letter of Credit Exposure
  Name:   Brian Lohrding
     $ 0
  Title:   Treasurer, Strand Advisors, Inc.
 
       
Term Loan Principal
       
     $4,000,000.00
       
 
            THE CIT GROUP/BUSINESS CREDIT,     INC, as Administrative Agent
under the Senior     Credit Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            EH/TRANSEASTERN, LLC, as Borrower     under the Senior Credit
Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            TE/TOUSA SENIOR LLC, as Borrower under     the Senior Credit
Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



- 44 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

          Senior Debt   Grand Central Asset Trust, HLD Series,
as a Lender under the Senior Credit Agreement
 
       
Revolving Loan Principal
       
     $                     
       
 
  By:   /s/ Brian Schott
 
       
Letter of Credit Exposure
  Name:   Brian Schott
     $                    
  Title:   Attorney-in-fact
 
       
Term Loan Principal
       
     $3,000,000.00
       
 
            THE CIT GROUP/BUSINESS CREDIT,     INC, as Administrative Agent
under the Senior     Credit Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            EH/TRANSEASTERN, LLC, as Borrower     under the Senior Credit
Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            TE/TOUSA SENIOR LLC, as Borrower under     the Senior Credit
Agreement
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



- 45 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Grand Central Asset Trust, SOH Series,          
  as a Lender under the Senior Credit Agreement     Revolving Loan Principal    
       
  $
               
 
               
 
      By:   /s/ Brian Schott    
 
                Letter of Credit Exposure   Name:   Brian Schott    
  $
      Title:   Attorney-in-fact    
 
               
 
                Term Loan Principal            
 
  $ 5,400,000.00                      THE CIT GROUP/BUSINESS CREDIT,            
INC, as Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 46 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Jasper CLO, Ltd.,             as a Lender under
the Senior Credit Agreement     Revolving Loan Principal            
  $ 0
               
 
      By:   /s/ Brian Lohrding    
 
                Letter of Credit Exposure   Name:   Brian Lohrding    
  $ 0
      Title:   Treasurer, Strand Advisors, Inc.    
 
                Term Loan Principal            
  $ 3,000,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 47 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Liberty CLO, Ltd.,             as a Lender under
the Senior Credit Agreement     Revolving Loan Principal            
  $ 0
               
 
      By:   /s/ Brian Lohrding    
 
                Letter of Credit Exposure   Name:   Brian Lohrding    
  $ 0
      Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.    
 
                Term Loan Principal            
  $ 5,500,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 48 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Burnet Partners, LLC,             as a Lender
under the Senior Credit Agreement     Revolving Loan Principal
  $ 0             
 
      By:   /s/ Brian Lohrding    
 
                Letter of Credit Exposure   Name:   Brian Lohrding    
  $ 0
      Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.    
 
                Term Loan Principal            
  $ 2,000,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 49 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Rockwall CDO, Ltd.,             as a Lender
under the Senior Credit Agreement     Revolving Loan Principal            
  $ 0
               
 
      By:   /s/ Brian Lohrding    
 
                Letter of Credit Exposure   Name:   Brian Lohrding    
  $ 0
      Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.    
 
                Term Loan Principal            
  $ 500,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 50 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Highland CDO Opportunity Fund, Ltd.,            
as a Lender under the Senior Credit Agreement     Revolving Loan Principal      
     
  $ 0
               
 
      By:   /s/ Brian Lohrding    
 
                Letter of Credit Exposure   Name:   Brian Lohrding    
  $ 0
      Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.    
 
                Term Loan Principal            
  $ 1,100,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 51 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Highland Floating Rate LLC,             as a
Lender under the Senior Credit Agreement     Revolving Loan Principal          
 
  $ 0
               
 
      By:   /s/ M. Jason Blackburn    
 
                Letter of Credit Exposure   Name:   M. Jason Blackburn    
  $ 0
      Title:   Treasurer    
 
                Term Loan Principal            
  $ 4,000,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 52 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Highland Legacy Limited,             as a Lender
under the Senior Credit Agreement     Revolving Loan Principal            
  $ 0
               
 
      By:   /s/ Brian Lohrding    
 
                Letter of Credit Exposure   Name:   Brian Lohrding    
  $ 0
      Title:   Treasurer, Strand Advisors, Inc.    
 
                Term Loan Principal            
  $ 3,000,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 53 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Loan Funding VII, LLC,             as a Lender
under the Senior Credit Agreement     Revolving Loan Principal            
  $ 0
               
 
      By:   /s/ Brian Lohrding    
 
                Letter of Credit Exposure   Name:   Brian Lohrding    
  $ 0
      Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.    
 
                Term Loan Principal            
  $ 2,500,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 54 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Highland Offshore Partners, L.P.,             as
a Lender under the Senior Credit Agreement     Revolving Loan Principal        
   
  $ 0
               
 
      By:   /s/ Brian Lohrding    
 
                Letter of Credit Exposure   Name:   Brian Lohrding    
  $ 0
      Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.    
 
                Term Loan Principal            
  $ 1,500,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 55 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Highland Credit Opportunities CDO Ltd.,        
    as a Lender under the Senior Credit Agreement     Revolving Loan Principal  
         
  $ 0
               
 
      By:   /s/ Brian Lohrding    
 
                Letter of Credit Exposure   Name:   Brian Lohrding    
  $ 0
      Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.    
 
                Term Loan Principal            
  $ 3,000,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 56 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   Highland Floating Rate Advantage Fund,          
  as a Lender under the Senior Credit Agreement     Revolving Loan Principal    
       
  $ 0
               
 
      By:   /s/ M. Jason Blackburn    
 
                Letter of Credit Exposure   Name:   M. Jason Blackburn    
  $ 0
      Title:   Treasurer    
 
                Term Loan Principal            
  $ 4,000,000.00
               
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



- 57 -
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

                  Senior Debt   JPMorganChase Bank, N.A.,             as a
Lender under the Senior Credit Agreement     Revolving Loan Principal          
 
 
  $ 1,800,540.01             
 
      By:   /s/ Roberto Ristorucci    
 
                Letter of Credit Exposure   Name:   Roberto Ristorucci    
 
  $ N/A   Title:   Authorized Signatory    
 
                Term Loan Principal            
 
  $ 17,000,000.00             
 
                        THE CIT GROUP/BUSINESS CREDIT,             INC, as
Administrative Agent under the Senior             Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        EH/TRANSEASTERN, LLC, as Borrower             under the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        TE/TOUSA SENIOR LLC, as Borrower under             the
Senior Credit Agreement    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



 - 58 - 
     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   LL Blue Marlin Funding LLC,     as a Lender under
the Senior Credit Agreement
Revolving Loan Principal
     $                                        
           
 
  By:   /s/ Tara E. Kenny
 
    Letter of Credit Exposure   Name: Tara E. Kenny
     $                                           Title: Authorized Signatory
 
           
Term Loan Principal
      $14,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 59 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Merril Lynch Credit Products, LLC,     as a Lender
under the Senior Credit Agreement
Revolving Loan Principal
     $                                        
           
 
  By:   /s/ Neyda Darias
 
    Letter of Credit Exposure   Name: Neyda Darias
     $                                           Title: Vice President
 
           
Term Loan Principal
      $8,250,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 60 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Ocean Bank,     as a Lender under the Senior Credit
Agreement
Revolving Loan Principal
      $11,304,347.83
           
 
  By:   /s/ Eric J. Toth
 
    Letter of Credit Exposure   Name: Eric J. Toth       $1,496,192.17   Title:
Senior Vice President
 
           
Term Loan Principal
      $                    
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 61 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Quadrangle Master Funding Ltd.,     as a Lender
under the Senior Credit Agreement
Revolving Loan Principal
      $35,255,213
           
 
  By:   /s/ Christopher Santana
 
    Letter of Credit Exposure   Name: Christopher Santana       $4,666,219.00  
Title: Managing Principal
 
           
Term Loan Principal
      $110,368,634.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 62 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Centurion CDO 10, Ltd.,     as a Lender under the
Senior Credit Agreement
Revolving Loan Principal
     $                     
           
 
  By:   /s/ Robin C. Stancil
 
    Letter of Credit Exposure   Name: Robin C. Stancil
     $                       Title: Director of Operations
 
           
Term Loan Principal
      $2,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 63 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Centurion CDO XI, Ltd.,     as a Lender under the
Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:   /s/ Robin C. Stancil
 
    Letter of Credit Exposure   Name: Robin C. Stancil
     $                       Title: Director of Operations
 
           
Term Loan Principal
      $2,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 64 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Centurion CDO 8, Limited,     as a Lender under the
Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:   /s/ Robin C. Stancil
 
    Letter of Credit Exposure   Name: Robin C. Stancil
     $                       Title: Director of Operations
 
           
Term Loan Principal
      $2,170,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 65 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Centurion CDO 9, Ltd.,     as a Lender under the
Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:   /s/ Robin C. Stancil
 
    Letter of Credit Exposure   Name: Robin C. Stancil
     $                       Title: Director of Operations
 
           
Term Loan Principal
      $2,900,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 66 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Centurion CDO II, Ltd.,     as a Lender under the
Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:   /s/ Robin C. Stancil
 
    Letter of Credit Exposure   Name: Robin C. Stancil
     $                       Title: Director of Operations
 
           
Term Loan Principal
      $2,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 67 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Centurion CDO VI, Ltd.,     as a Lender under the
Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:   /s/ Robin C. Stancil
 
    Letter of Credit Exposure   Name: Robin C. Stancil
     $                       Title: Director of Operations
 
           
Term Loan Principal
      $1,450,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 68 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Sequils-Centurion V, Ltd.,     as a Lender under the
Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:   /s/ Robin C. Stancil
 
    Letter of Credit Exposure   Name: Robin C. Stancil
     $                       Title: Director of Operations
 
           
Term Loan Principal
      $4,500,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 69 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Centurion CDO VII, Ltd.,     as a Lender under the
Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:   /s/ Robin C. Stancil
 
    Letter of Credit Exposure   Name: Robin C. Stancil
     $                       Title: Director of Operations
 
           
Term Loan Principal
      $3,980,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 70 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   RiverSource Floating Rate Fund,     as a Lender
under the Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:   /s/ Robin C. Stancil
 
    Letter of Credit Exposure   Name: Robin C. Stancil
     $                       Title: Director of Operations
 
           
Term Loan Principal
      $1,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 71 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Van Kampen Senior Loan Fund,     as a Lender under
the Senior Credit Agreement
Revolving Loan Principal
      $2,037,957.50
           
 
  By:   /s/ Robert P. Drobny
 
    Letter of Credit Exposure   Name: Robert P. Drobny      $462,042.50   Title:
Vice President
 
           
Term Loan Principal
      $1,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 72 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Van Kampen Dynamic Credit Opportunities Fund,
as a Lender under the Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:   /s/ Christina Jamieson
 
    Letter of Credit Exposure   Name: Christina Jamieson
     $                    
  Title:        
 
     
 
   
 
           
Term Loan Principal
      $1,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 73 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   Van Kampen Senior Income Trust,     as a Lender
under the Senior Credit Agreement
Revolving Loan Principal
      $2,037,957.50
           
 
  By:   /s/ Robert P. Drobny
 
    Letter of Credit Exposure   Name: Robert P. Drobny      $462,042.50   Title:
Vice President
 
           
Term Loan Principal
      $1,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 74 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt   The Foothills Group, Inc.,     as a Lender under the
Senior Credit Agreement
Revolving Loan Principal
     $                     
           
 
  By:   /s/ Dennis R. Ascher
 
    Letter of Credit Exposure   Name: Dennis R. Ascher
     $                       Title: Senior Vice President
 
           
Term Loan Principal
      $10,000,000.00
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 75 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt          
                                                                          ,    
as a Lender under the Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:        
Letter of Credit Exposure
  Name:  
 
   
     $                    
  Title:  
 
   
 
     
 
   
 
           
Term Loan Principal
      $                    
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
                By:   /s/ Jerome Sanzo         Name: Jerome Sanzo     Title:
Managing Director
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



--------------------------------------------------------------------------------



 



- 76 -

     IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered
this Agreement as of the date first above written.

              Senior Debt      
                                                                              ,
    as a Lender under the Senior Credit Agreement
Revolving Loan Principal
     $                    
           
 
  By:        
Letter of Credit Exposure
  Name:  
 
   
     $                    
  Title:  
 
   
 
     
 
   
 
           
Term Loan Principal
      $                    
           

                  THE CIT GROUP/BUSINESS CREDIT,
INC, as Administrative Agent under the Senior
Credit Agreement
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EH/TRANSEASTERN, LLC, as Borrower
under the Senior Credit Agreement
 
                By:   /s/ Sorana Georgescu         Name: Sorana Georgescu    
Title: Vice President and Secretary
 
                TE/TOUSA SENIOR LLC, as Borrower under
the Senior Credit Agreement
 
                By:   /s/ Sorana Georgescu         Name: Sorana Georgescu    
Title: Secretary



--------------------------------------------------------------------------------



 



- 77 -

                  TOUSA, INC. f/k/a Technical Olympic USA, Inc.,
as a Transaction Party under the Senior Credit Agreement
 
                By:   /s/ Paul Berkowitz         Name: Paul Berkowitz     Title:
Executive Vice President
 
                TOUSA HOMES, L.P., as a Transaction Party under the Senior
Credit Agreement
 
                By:   /s/ Paul Berkowitz         Name: Paul Berkowitz     Title:
Executive Vice President
 
                TE/TOUSA, LLC, as a Transaction Party under
the Senior Credit Agreement
 
                By:   /s/ Paul Berkowitz         Name: Paul Berkowitz     Title:
Executive Vice President
 
                TE/TOUSA MEZZANINE TWO, LLC,
as a Transaction Party under the Senior Credit
Agreement       By:   /s/ Paul Berkowitz         Name: Paul Berkowitz     Title:
Executive Vice President
 
                TE/TOUSA MEZZANINE, LLC, as a
Transaction Party under the Senior Credit
Agreement
 
                By:   /s/ Paul Berkowitz         Name: Paul Berkowitz     Title:
Executive Vice President



--------------------------------------------------------------------------------



 



- 78 -

ANNEX A
[Form of Pay-Off Letter]

